Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action for application number 16/837,059 CUP HOLDER ASSEMBLY BRACKET filed on 4/1/2020.  Claims 1-20 are pending.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,793,081 to Tena Han et al. and in view of United States Patent No. 7513553 to Singh et al. 
With regards to claim 8, Tena Han et al. teaches a device having cup holder (See Figure 1).  Tena Han does not show the specifics of the cup holder, however, Singh et al. show a cup holder (See Figure 1, 10) with a base having a floor and being coupled to a side wall to define a cavity and it would be obvious that the cup holder of Tena Han et al. would have the same elements for holding a beverage.  
Tena Han et al. also teaches a bracket (40) pivotably coupled to the base cup holder assembly-downward of the floor and configured for engagement with an electronic device (24) at a position cup holder assembly- downward of the floor.
With regards to claim 9, Tena Han et al. discloses an electronic device (24) including a phone, a computer, a navigation device or a radio and is obvious that these devices have an antenna.
With regards to claim 10, Tena Han et al. teaches wherein the bracket is integrally coupled with the base and is configured to pivot relative to the base via a hinge (46). This is official notice that the hinge could be substituted with a living hinge because they perform the same function of a pivot.  
With regards to claim 11, Tena Han et al. teaches wherein the bracket is operable to pivot from a first position to a second position that is cup holder assembly-upward of the first position.
With regards to claim 12, Tena Han et al. teaches a retention feature (34) coupled to the bracket and configured to be engaged with the base if the bracket is in the second position to retain the bracket in the second position.
 
Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. 

Allowable Subject Matter
	Claims 1-7 and 15-20 are allowed. 
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached  (M-F 8 a.m.-5:00 p.m.).  The fax machine number for the Technology center is 571-273-8300 (formal amendments) or 571-273-6823 (informal amendments only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    



/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        8/18/22